IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRYAN A. CRABB,                          : No. 144 MM 2014
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
SUPERINTENDENT ECKARD.,                  :
                                         :
                   Respondent            :


                                     ORDER


PER CURIAM
      AND NOW, this 3rd day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for Appointment of Counsel are DENIED.